Judgment was rendered on the 4th day of December, 1909, for a violation of the prohibitory liquor law, and his punishment was assessed at a fine of $50, and 30 days imprisonment in the county jail. No order was made by the court extending the time within *Page 601 
which the appeal in this case might be perfected. The transcript of the record was not filed in this court until March 4th, 1910, which was long after the time allowed by law for perfecting his appeal had expired. This court, therefore, acquired no jurisdiction of this appeal, and the appeal is accordingly dismissed.